Per Curiam:
We granted a writ of certiorari in this case to review the decision of the Court of Special Appeals in Ryon v. State, 29 Md. App. 62, 349 A. 2d 393 (1976), on remand to that court from the Supreme Court of the United States, Ryon v. Maryland, 422 U. S. 1054, 95 S. Ct. 2674, 45 L.Ed.2d 705 (1975). With the exception of the dicta contained in footnote *30317 of the opinion of the Court of Special Appeals, pertaining to the retroactive application of Brown v. Illinois, 422 U. S. 590, 95 S. Ct. 2254, 45 L.Ed.2d 416 (1975), we adopt, in accordance with Maryland Rule 811 d 3, the well-reasoned opinion of Chief Judge Orth (now an Associate Judge of this Court) in that case and affirm the judgment of the Court of Special Appeals.

Judgment of the Court of Special Appeals affirmed with costs; mandate to issue forthwith.